DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,521,277. Although the claims at issue are not identical, they are not patentably distinct from each other because both steps comprise substantially the same elements. For example, functions performed by the steps of claim 1 of the instant application are the same and obvious as the steps of claim 1+2 of the U.S. Patent No. 10,521,277. The steps of executing, attempting to subscribe, and attempting to commit step of the instant application are similar to steps of executing, attempting to subscribe, and attempting to commit step of the U.S. Patent No. 10,521,277. The difference is the claims in the U.S. Patent No. 10,521,277 having the limitation “store, prior to executing the critical section by a thread of one of the one or more processor cores: information identifying the lock that is associated with the critical section in a lock address register, wherein the information identifies the location at which the lock associated with the critical section resides in the hardware transactional memory; information identifying a location of subscription code in a code address location, wherein the subscription code comprises program instructions executable to attempt to subscribe to the identified lock; wherein the one of the one or more processor cores is configured to commit the hardware transaction conditioned on determining that the lock address register, the code address location, the subscription code and the identified lock have not been modified during execution of the hardware transaction; refrain from committing the hardware transaction, in response to determining that the identified lock was not successfully subscribed to” which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 16/723766 into the narrower limitation of the U.S. Patent No. 10,521,277 as the broader limitation can encompass more than the narrower limitations and are anticipated by the narrower claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 27-28, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calciu et al. US Pub 2015/0074366 (hereafter Calciu ‘366) in view of Calciu et al US Pub 2015/0277967 (hereafter Calciu ‘967).

References Calciu ‘366 and Calciu ’967 were cited in the IDS filed on 12/20/19 and cited in the previous office action.

As per claim 21, Calciu ‘366 teaches the invention substantially as claimed including a system, comprising: one or more processor cores (para[0028], FIG. 1, 102);
and a memory coupled to the one or more processor cores and storing program instructions that when executed on the one or more processor cores cause the one or more processor cores to execute a multithreaded application that comprises a critical section (para[0021, 0029, 0034], multiple threads 108 correspond to an application, and request performance of transactions (including critical sections));
wherein the critical section is associated with a lock (para[0005, 0137-0139, 0146], lock-based critical sections);
wherein to execute the multithreaded application, the one or more processor cores are configured to: begin execution, by a thread of the multithreaded application, of the critical section using a transaction (para[0048, 0136-0137, 0146], start executing the critical section of the transaction);
attempt, within the transaction, to subscribe to the lock associated with the critical section, wherein successfully subscribing to the lock comprises determining that the lock is currently available (para[0146-0148], the lock is read after the end of the critical section, just prior to committing the transaction, determine whether the lock is free or not);
and in response to determining that the attempt to subscribe to the lock was successful, attempt to commit the transaction (para[0146-0148], if the lock is not taken (successful to subscribe to the lock), then the transaction is committed).
Calciu ‘366 does not explicitly teach begin execution, by a thread of the multithreaded application, of the critical section using a hardware transaction.
However, Calciu ‘967 teaches begin execution, by a thread of the multithreaded application, of the critical section using a hardware transaction; commit the hardware transaction (para[0024-0025, 0047], each hardware transaction reads this lock at the end of the critical section to determine if it can try to commit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Calciu ‘967’s teaching to Calciu ‘366’s invention in order to provide a method to determine conflicts between the hardware transactions running concurrently with a software transaction, which improves the commit rate of the hardware transactions and throughput by allowing small hardware transactions to commit concurrently with long executing software transaction (para[0020, 0058]).

As per claim 27, Calciu ‘967 teaches wherein the one of the one or more processor cores is further configured to: enter, immediately prior to attempting to subscribe to the lock, a special mode in which attempts to execute code in the write set of the hardware transaction and attempts to read data in the write set of the hardware transaction are disallowed; and abort the hardware transaction in response to an attempt by the thread to execute code that is in the write set of the hardware transaction while in the special mode, in response to an attempt by the thread to read data that is in the write set of the hardware transaction while in the special mode, or in response to another thread acquiring the lock (para[0025-0027], each hardware transaction reads this lock at the end of the critical section to determine if it can try to commit or it is to consult the bloom filters).

As per claim 28, Calciu ‘967 teaches wherein the one or more processor cores are further configured to store, in designated location prior to executing the critical section, information identifying subscription code, wherein the subscription code comprises program instructions executable to attempt to subscribe to the lock, and wherein the information stored in the designated location identifies the location of the subscription code (para[0024-0025, 0026-0027], each transaction adds each memory location read or written to its own bloom filter (subscription code) as it reads/write that location).

As per claim 33, it is a method claim of claim 21 above, thus it is rejected for the same rationale.

As per claim 37, it is a non-transitory computer readable storage media claim of claim 21 above, thus it is rejected for the same rationale.


Claim 22, 34, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calciu ‘366 in view of Calciu ‘967 as applied to claim 20 above, and further in view of Knauth US Pub 2012/0227045 (hereafter Knauth).

Reference Knauth was cited in the IDS filed on 12/20/19 and cited in the previous office action.

As per claim 22, Calciu ‘366 and Calciu ‘967 teach the system of claim 21, Calciu ‘967 further teaches wherein the one of the one or more processor cores is configured to abort the hardware transaction in response to determining that one or more of the stored information or the contents of the identified location has been modified during execution of the hardware transaction (para[0027], abort the transaction when conflict is detected).
Calciu ‘366 and Calciu ‘967 do not explicitly teach the one or more processor cores are further configured to: store, in a designated location prior to executing the critical section by a thread of one of the one or more processor cores, information identifying the lock that is associated with the critical section, wherein the information identifies the location at which the lock associated with the critical section resides in the hardware transactional memory.
Knauth teaches the one or more processor cores are further configured to: store, in a designated location prior to executing the critical section by a thread of one of the one or more processor cores, information identifying the lock that is associated with the critical section, wherein the information identifies the location at which the lock associated with the critical section resides in the hardware transactional memory (para[0046, 0052, 0125], the event count storage location may include one or more special-purpose registers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Knauth’s teaching to Calciu ‘366 and Calciu ‘967’s invention in order to provide a method for programmable control of performance/event counters to track different events during speculative execution, to enhance future execution to avoid wasted execution cycles (abstract).

As per claim 34, it is a method claim of claim 22 above, thus it is rejected for the same rationale.

As per claim 38, it is a non-transitory computer readable storage media claim of claim 22 above, thus it is rejected for the same rationale.


Claim 23-24, 35-36, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calciu ‘366 in view of Calciu ‘967 and Knauth as applied to claim 22 above, and further in view of Steely US Pub 2003/0037223 (hereafter Steely).

Reference Steely is cited in the IDS filed on 12/20/19 and cited in the previous office action.

As per claim 23, Calciu ‘366, Calciu ‘967 and Knauth teach the system of claim 22, Calciu ‘366 teaches wherein to attempt to subscribe to the lock the thread is further configured to (para[0146-0148], the lock is read after the end of the critical section, just prior to committing the transaction, determine whether the lock is free or not).
In addition, Knauth teaches wherein the attempt to subscribe to the lock is performed in response to encountering, during execution of the critical section using the hardware transaction, an instruction that signals an end of the critical section (para[0125], xRelease is utilized at the end of a critical section).
Calciu ‘366, Calciu ‘967 and Knauth do not explicitly teach read a value from the location identified by the information stored in the designated location; and determine, dependent on the value read from the identified location, whether the lock is held.
However, Steely teaches read a value from the location identified by the information stored in the designated location; and determine, dependent on the value read from the identified location, whether the lock is held (para[0027-0028, 0031, 0033], atomicity detection mechanism by writing into a load address register the address of the block to be read and also setting a lock flag, and ST_C first checks the load address register to determine if the lock flag is still set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Steely’s teaching to Calciu ‘366, Calciu ‘967 and Knauth’s invention in order to reduce the number of system commands and to reduce system overhead during contention for a memory block by two or more processors in a multiprocessor computer system (para[0041]).

As per claim 24, Calciu ‘366 and Calciu ‘967 teach the system of claim 21, Calciu ‘967 teaches and wherein to attempt to commit the hardware transaction, the thread is configured to determine whether the transaction has been modified during the hardware transaction (para[0047], attempt to commit transaction by checking for conflicts with the software transaction); but they do not explicitly teach wherein the thread is further configured to: write, to a lock address register, a value identifying the location at which the lock associated with the critical section resides in the hardware transactional memory; 
However, Knauth teaches the thread is further configured to: write, to a register, a value identifying the location at which the lock associated with the critical section resides in the hardware transactional memory (para[0125], processor includes monitors to detect or track accesses, and potential subsequent conflicts, associated with data items, these may be utilized in hardware transactional execution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Knauth’s teaching to Calciu ‘366 and Calciu ‘967’s invention in order to provide a method for programmable control of performance/event counters to track different events during speculative execution, to enhance future execution to avoid wasted execution cycles (abstract).
Calciu ‘366, Calciu ‘967 and Knauth do not explicitly teach a lock address register.
However, Steely teaches a lock address register (para[0059], lock address register 128A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Steely’s teaching to Calciu ‘366, Calciu ‘967 and Knauth’s invention in order to reduce the number of system commands and to reduce system overhead during contention for a memory block by two or more processors in a multiprocessor computer system (para[0041]).

As per claim 35, it is a method claim of claim 23 above, thus it is rejected for the same rationale.

As per claim 36, it is a method claim of claim 24 above, thus it is rejected for the same rationale.

As per claim 39, it is a non-transitory computer readable storage media claim of claim 23 above, thus it is rejected for the same rationale.

As per claim 40, it is a non-transitory computer readable storage media claim of claim 24 above, thus it is rejected for the same rationale.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calciu ‘366 in view of Calciu ‘967 as applied to claim 21 above, and further in view of Mansell US Pub 2005/0268106 (hereafter Mansell).

Reference Mansell was cited in the previous office action.

As per claim 25, Calciu ‘366 and Calciu ‘967 teach the system of claim 21, but they do not explicitly teach wherein to attempt to subscribe to the lock, the thread is configured to: read values of one or more registers or memory locations that are associated with the lock; dereference a pointer to a location storing state information for the lock; compare values of two registers or memory locations that are associated with the lock to respective expected values; compare a state value for the lock to a value indicating that the lock is available; or apply a bitmask to a value that comprises state information for the lock and other information to obtain the state information for the lock.
However, Mansell teaches read values of one or more registers or memory locations that are associated with the lock; dereference a pointer to a location storing state information for the lock; compare values of two registers or memory locations that are associated with the lock to respective expected values; compare a state value for the lock to a value indicating that the lock is available; or apply a bitmask to a value that comprises state information for the lock and other information to obtain the state information for the lock (para[0062], Thereafter a
compare instruction is executed to determine whether the content of register r0 (i.e. the lock value as read from the lock address) is a logic zero value. If the content of register r0 is equal to zero, this indicates that the lock was cleared at the time it was read, and accordingly a store exclusive operation is then executed to store to the lock address the contents of register r1, i.e. to store a logic one value at the lock address. However, execution of this store exclusive instruction is conditional upon the monitor logic 60 indicating that no intervening modifications to the lock value have been made since the lock value was read by the load exclusive instruction. The store exclusive instruction also causes register r0 to be updated with a value indicating whether the store took place or not. In particular, r0 is set to a logic zero value if no intervening modifications to the lock were made, and accordingly the store took place, or is set to a logic one value if intervening modifications to the lock did take place, and accordingly the store did not proceed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mansell’s teaching to Calciu ‘366 and Calciu ‘967’s invention in order to avoid spin-locks and save power by providing an improved technique for controlling access to a shared resource (para[0007-0008]).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calciu ‘366 in view of Calciu ‘967 as applied to claim 21 above, and further in view of Dice et al. US Pub 2006/0031844 (hereafter Dice).

Reference Dice was cited in the previous office action.

As per claim 26, Calciu ‘366 and Calciu ‘967 teach the system of claim 21, but they do not explicitly teach wherein the lock is associated with a Boolean field for which a non-NULL value indicates that a thread that is holding the lock is executing in the critical section associated with the lock and for which a NULL value indicates that no thread is currently executing in the critical section under the lock; wherein the one or more processor cores are configured to write, to the designated location, a value identifying the location of the Boolean field; and wherein successfully subscribing to the lock further comprises determining whether the value of the Boolean field is NULL.
However, Dice teaches the lock is associated with a Boolean field for which a non-NULL value indicates that a thread that is holding the lock is executing in the critical section associated with the lock and for which a NULL value indicates that no thread is currently executing in the critical section under the lock; wherein the one or more processor cores are configured to write, to the designated location, a value identifying the location of the Boolean field; and wherein successfully subscribing to the lock further comprises determining whether the value of the Boolean field is NULL (para[0005-0006], if the value of the memory variable is zero (indicating that the lock is available), then the first thread obtains a lock on the critical section and then accesses the critical section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dice’s teaching to Calciu ‘366 and Calciu ‘967’s invention in order to provide a techniques for accessing a shared resource of a computerized system (critical section of memory) using code within a first thread that forces operations of a second thread to become visible in a correct order, such use alleviates the need to include MEMBAR instruction in the second thread to avoid an exclusion failure and save significant cycles that would otherwise be used on the MEMBAR instruction (para[0014]).


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calciu ‘366 in view of Calciu ‘967 as applied to claim 28 above, and further in view of Steely US Pub 2003/0037223 (hereafter Steely).

As per claim 29, Calciu ‘366 and Calciu ‘967 teach the system of claim 28, but they do not explicitly teach wherein to store information identifying the subscription code, the one or more processor cores are configured to write, to a subscription code address register, a value identifying the location of the subscription code.
However, Steely teaches to store information identifying the subscription code, the one or more processor cores are configured to write, to a subscription code address register, a value identifying the location of the subscription code (para[0027-0028, 0033, 0114], processor issues a READ system command for memory block Z).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Steely’s teaching to Calciu ‘366, Calciu ‘967 ’s invention in order to reduce the number of system commands and to reduce system overhead during contention for a memory block by two or more processors in a multiprocessor computer system (para[0041]).


Claim 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calciu ‘366 in view of Calciu ‘967 as applied to claim 28 above, and further in view of Gschwind US Pub 2015/0378912 (hereafter Gschwind).

Reference Gschwind is cited in the IDS filed on 12/20/19 and cited in the previous office action.

As per claim 30, Calciu ‘366 and Calciu ‘967 teach the system of claim 28, Calciu ‘366 teaches the multithreaded application comprises two or more critical sections (para[0137-0138]), but they do not explicitly teach each of which is associated with a lock of a different lock type; and wherein the subscription code identified by the information stored in the designated location is dependent on the lock type of the lock associated with the critical section.
However, Gschwind teaches each of which is associated with a lock of a different lock type; and wherein the subscription code identified by the information stored in the designated location is dependent on the lock type of the lock associated with the critical section (para[0053], the processor can track up to a MAX_HLE_ELIDED_LOCKS number of locks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gschwind’s teaching to Calciu ‘366, Calciu ‘967 ’s invention in order to improve concurrency by dynamically determine whether threads need to be serialized through lock-protected critical sections, which allows the processor to expose and exploit concurrency that is hidden in an application because of dynamically unnecessary synchronization (para[0028]).

As per claim 32, Calciu ‘366 and Calciu ‘967 teach the system of claim 21, but they do not explicitly teach wherein to attempt to subscribe to the lock, the thread is configured to repeatedly read a value of a lock state indicator using a non-transactional load until the value indicates that the lock is available.
However, Gschwind teaches the thread is configured to repeatedly read a value of a lock state indicator using a non-transactional load until the value indicates that the lock is available (para[0189], detects an interference, then execution is restarted using locking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gschwind’s teaching to Calciu ‘366, Calciu ‘967 ’s invention in order to improve concurrency by dynamically determine whether threads need to be serialized through lock-protected critical sections, which allows the processor to expose and exploit concurrency that is hidden in an application because of dynamically unnecessary synchronization (para[0028]).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
With respect to prior art rejections, applicant argues the following in the remarks:
In the remark (page 10-12), applicant argues Calciu366 (or in combination with Calciu967) does not teach attempt, within the hardware transaction, to subscribe to the lock associated with the critical section, wherein successfully subscribing to the lock comprises determining that the lock is currently available.
The examiner respectfully disagrees with the applicant:
a.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determination is performed within the critical section) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In paragraph [0146-0148], and FIG. 11, Calciu366 teaches that the critical section is executed and completed before reading the lock, transactional reading (lock) prior to committing critical section, and committing critical section if the lock is currently available (attempting to subscribe to the lock, if the lock is available). Calciu366’s teaching of above steps are performed within the transaction, thus the attempting to subscribing to the lock, and determining the lock is currently available prior to committing the transaction. Claim does not recite that attempting step is “performed within the critical section”. Therefore, Calciu967’s teaching of hardware transaction is combined with Calciu366’s teaching discloses “attempt, within the hardware transaction, to subscribe to the lock associated with the critical section, wherein successfully subscribing to the lock comprises determining that the lock is currently available”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195